Petitioner claims that the Hearing Officer erred by referring to a memorandum and letter attached to the misbehavior report; petitioner argues that he never received copies of these documents and they were therefore not properly introduced into evidence. At the hearing, however, petitioner was specifically apprised of these documents and their contents were summarized, and he voiced no objection at that time. It was not until his administrative appeal that he raised this objection and it was therefore waived (see, Matter of Lebron v Coughlin, 169 AD2d 859, lv denied 78 NY2d 852; Matter of Shakoor v Coughlin, 165 AD2d 917, appeal dismissed 77 NY2d 866). Furthermore, the misbehavior report, coupled with petitioner’s own testimony at the hearing, provide substantial evidence to support the determination that petitioner was guilty of providing unauthorized legal assistance to another inmate (see, Matter of Johnson v Coughlin, 157 AD2d 991). Petitioner’s remaining contentions have been considered and rejected as lacking in merit.
*981Mikoll, J. P., Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.